Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/611568 application originally filed November 16, 2021.
Amended claims 1 and 8-22, filed November 16, 2021, are pending and have been fully considered.  Claims 2 and 23-217 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 8-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 8-22 provides for the “Use of carbon dots”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  It is to be noted, claims 1 and 8-22 disclose “to catalyze a transesterification reaction” but it does not define the process steps of “using carbon dots” to “catalyze a transesterification reaction”.  The claims should be amended to recite active/positive steps which will delimit the “use” without steps.  It is to be noted, a rejection has been made on the record to further compact prosecution, with the interpretation of the claims including transesterification of a microorganism using carbon dots.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8-22 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. “In-Situ Transesterification of Chlorella vulgaris Using Carbon-Dot Functionalized Strontium Oxide as a Heterogeneous Catalyst under Microwave Irradiation” November 2016 hereinafter “Tangy” in view of Patience et al. (US 2016/0108344) hereinafter “Patience”.
Regarding Claims 1 and 8-21
	Tangy discloses in the abstract, the main goal of this study is to functionalize SrO with carbon dots (C-dots) and to explore the composite as a catalyst for fatty acid methyl esters (FAME) production using Chlorella vulgaris as feedstock. C-dots are synthesized by sonicating polyethylene glycol followed by sonochemical modification of Sr(NO3)2 (precursor for SrO) with C-dots. Sonication facilitates the adhesion of C-dots to the surface of Sr(NO3)2. The resulting material is calcined in an inert environment to form a SrO−Cdot composite. The effect of functionalizing SrO with C-dots on the transesterification of the lipids in the alga with methanol is studied. The optimization of a one-stage process of conversion of the lipid fraction of microalga Chlorella vulgaris into FAME using direct transesterification. 
	It is to be noted, Tangy discloses using carbon dots as a catalyst to catalyze a transesterification reaction but fails to provide guidance or disclosure of the claimed transesterification reaction conditions.
	However, it is known in the art to use the claimed transesterification reaction conditions, as taught by Patience.
	Patience discloses in the abstract, a process and a system for producing a process and a system for producing a fatty acid alkyl ester from an alcohol and a feedstock containing transesterifiable lipids are provided.  Patience further discloses in paragraph 0017, the alcohol and/or the ether and/or the feedstock or the liquid mixture is at a temperature between about 25 and about 500.degree. C., before atomization. Patience further discloses in paragraphs 0018 and 0019, the alcohol is a C.sub.1-6 aliphatic linear or branched alcohol optionally substituted by an aryl or heteroaryl group and wherein the alcohol is one or more of methanol, ethanol, propanol, butanol, hexanol, heptanol, octanol, nonanol, decanol, benzyl alcohol, iso-butyl alcohol, n-butyl alcohol, 2-ethyl hexanol, furfuryl alcohol, iso-propyl alcohol, or n-propyl alcohol, preferably methanol or ethanol, and more preferably methanol.  Patience further discloses in paragraph 0071, the catalyst is feed in the amount of 10%.  Patience further discloses in paragraph 0123, the oil:alcohol molar ratio is from 1:6 to 1:27.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the transesterifications conditions of Tangy or Patience depending upon the applied catalyst.  The motivation to do so is to use various transesterification conditions (pressure, temperature, alcohol, reactors, etc.) in the presence of a catalyst in order to achieve the desired fatty acid alkyl esters.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771